Weston C. J.
That the attachment of the horse in question, was not dissolved by the receipt given, and the possession retained by the debtor, even against a bona fide purchaser, without notice, was decided in the case of Woodman v. Trafton et al. 7 Greenl. 178. There can be no occasion to repeat the reasons there given, to which we refer.
By the terms of the contract, made between the plaintiff and the receiptor, the latter was to deliver up the horse on demand. The facts testified to by Mr. Siarrett, may be regarded as equivalent to a demand on the part of the plaintiff. But we are not now discussing the liability of the receiptor. He is the keeper for the officer, and may give up the property confided to his care, if the officer will accept it. The contract gives to the latter the *331power to reclaim the property at any time. But the liability of the receiptor has been constructively limited; and he has not been charged, where the officer is not liable to the creditor. Hence, generally, unless judgment has been rendered, and the execution put into the hands of the officer, or the property demanded of him within thirty days, his action against the receiptor is not sustained. A wanton and unnecessary interference by the officer, is not to be encouraged. But there may be cases, in which a re-seisure of the property by him, pending the attachment, may be justified. As where the receiptor has become insolvent, and the officer in danger of being held liable to the creditor, without indemnity. So, as in this case, where the debtor has attempted to defeat the attachment, by selling the property taken in another county, where the authority of the officer does not extend. We perceive nothing which forbids his interposition for the protection of the receiptor, where he is in danger of suffering. And we are of opinion that he had a right to make a demand of the horse of the defendant, and that the latter was not justified in withholding him; and further, that this demand might be made through the agency of Farrington, the receiptor. And it appears that he was clothed with sufficient authority for this purpose.

Judgment on the verdict.